DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.
In the amendment dated 3/11/2021, the following has occurred: Claims 1 and 17 have been amended; Claim 12 has been canceled.
Claims 1-11, 13, and 15-25 are pending, claims 10, 13, and 20-24 being withdrawn. Claims 1-9, 11, 15-19, and 25 are examined herein. This is a Non-Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
In the Remarks filed 3/11/2021 the double patenting rejections asserted in the Non-Final Rejection of 5/21/2020 were not directly addressed except to say that a terminal disclaimer could be filed if allowable subject matter was indicated. Claims 1-9, 11-12, 15-19, and 25 are still rejected in view of US Patent No. 9,997,777 as laid out in the previous rejection. The ‘777 patent claims a positive electrode comprising an active material such as lithium cobalt oxide with a conductive agent comprising particles of cobalt oxyhydroxide in a lithium-ion battery with a non-aqueous electrolyte (claim 1) having +3 and +4 oxidation states (claims 3-4), wherein the collector can be nickel or aluminum (claim 6). While ‘777 does not explicitly claim conductive aluminum power and a porous current collector, such features were known in the art (see Kogetsu US 2009/0017377) and would have been obvious modifications to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9, 11, 17-19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US Patent No. 6,221,529 to Yasuda et al.) in view of Momo (US 2013/0052526 to Momo et al.).
	Regarding Claims 1-3, 6-9, 17, and 19, Yasuda teaches:
a lithium ion battery (column 2 lines 45-50) with a negative electrode, non-aqueous electrolyte (see e.g. the carbonate electrolytes in column 8), and positive electrode
wherein the positive electrode comprises a three-dimensional porous substrate of aluminum, nickel, carbon, steel or the like (column 3 lines 44-56), e.g. mesh or foamed nickel (column 10, example 9 or example 10)
wherein the electrode can include an active material such as lithium cobaltate (column 3 line 59)
wherein addition of cobalt species, such as in the form of cobalt oxyhydroxide, can improve performance in charging (column 4 lines 24-31), either as a dopant in nickel oxyhydroxide in some embodiments or added as a separate powder of cobalt oxyhydroxide in other embodiments (column 9 lines 19-29)
certain embodiments wherein no carbon is added to the cobalt-containing cathode (see e.g. examples 1-3) but wherein conventional electro-conductive additives could be added as desired (column 1 lines 55-60)
	Yasuda does not explicitly teach an embodiment wherein cobalt oxyhydroxide is added as a powder and no carbon additive is included in the cathode. It would have been obvious to one of ordinary skill in the art, however, to use cobalt oxyhydroxide as a powder in any particular embodiment, since it is taught as a viable and interchangeable form of adding cobalt species in addition to or as a replacement for direct doping of the cathode material, and it would further have been obvious to use or not use any conventional electro-conductive additive within the cathode as desired. Momo, for example, from the same field of invention, regarding a lithium transition metal cathode, teaches that conventional conductive additives in the art included carbon, but also included metal materials such as powder or fiber of conductive metals like copper, nickel, aluminum, or silver. It would have been obvious to use metal shavings or powders as the conductive metal in the cathodes of Yasuda, or to use no conductive additive at all, as was used in of Yasuda’s embodiment. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
Regarding Claim 11, Yasuda teaches:
a three-dimensional porous body wherein the active material penetrate the substrate, such that the substrate obviously has a greater loading surface area in comparison to some flat non-porous substrate of similar dimension (column 3)
	Regarding Claim 12, Yasuda teaches:
examples without carbon conductive additive
	Regarding Claim 18, Yasuda teaches:
a negative electrode comprising lithium or carbon (column 12 lines 35-40)
	Regarding Claim 25, Yasuda does not teach:
a utilization rate
	The Remarks submitted 11/23/2020 indicate that the claimed utilization rate is a consequence of using a carbonless conductive electrode material and a porous metallic substrate. Yasuda teaches and/or renders obvious a porous substrate of 80-95% porosity without carbon additives (see examples). Given that Yasuda teaches substantially similar materials, including the elements that Applicant are asserts are critical to the “utilization rate” Yasuda is interpreted to disclose a range of batteries of which at least some have the claimed utilization rate. Insofar as Applicant disagrees that this can be inferred from Yasuda’s disclosure, claim 25 should be interpreted to be rejected under § 112 for lack of full enablement, since it is unclear what positive structural features are necessitated by the limitation, given that Yasuda teaches all the claimed structural features but might be asserted not to teach the “utilization rate.” Absent Applicant pointing to a clearly defined critical feature, Applicant would not appear to have enabled the full scope of claim 25, since it would not be clear to one of ordinary skill in the art what the critical feature for achieving the claimed utilization rate is within the inventive class set forth by the metes and bounds of claim 12. 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US Patent No. 6,221,529 to Yasuda et al.) in view of Momo (US 2013/0052526 to Momo et al.)., in further view of Douin (“Effect of Deep Discharge on the Electrochemical Behavior of Cobalt Oxides and Oxyhydroxides Used as Conductive Additives in Ni-MH Cells.” Journal of Power Sources, 193 (2009) 864-870, by Douin et al.).
	Regarding Claims 4-5, Yasuda does not explicitly teach:
the oxidation state of the cobalt oxyhydroxide
	Douin, however, from the same field of invention, teaches oxyhydroxide with a oxidation degree between 3 and 4 in a voltage range spanning that of the electrochemically active voltage for lithium cobaltate or nickel (oxy)hydroxide as used in Yasuda. It would have been expected that during cycling the cobalt oxyhydroxide added in the Yasuda battery would include some cobalt in the +3 and some in the +4 oxidation states, depending on the electrochemical potential at a particular state of charge. 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US Patent No. 6,221,529 to Yasuda et al.) in view of Momo (US 2013/0052526 to Momo et al.), in further view of Kogetsu (US 2009/0017377 to  Kogetsu et al.).
	Regarding Claims 15-16, Yasuda teaches
inclusion of metal-containing powders in the electrodes (see the examples)
	Yasuda does not explicitly teach:
aluminum powder
	Such powders were known in the art as conductive additives. Kogetsu for example teaches that aluminum powder as a conventional conductive additive in lithium transition metal oxide cathodes (para 0081). Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Response to Arguments
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive. Applicant argues that no specific embodiment teaches both a carbon-free cathode and the use of cobalt oxyhydroxide powder. In response, the § 102 rejections have been withdrawn. Upon further search and consideration, however, the claim limitations are judged to be rendered obvious by either Yasuda alone or Yasuda in view of the conventional art, of which Momo is deemed to be representative. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723